Order entered August 13, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00221-CR
                                    No. 05-13-00222-CR
                                    No. 05-13-00240-CR

                           VICTOR JOEL SUAREZ, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 4
                                 Dallas County, Texas
             Trial Court Cause Nos. F09-41419-K, F06-45426-K, F06-45427-K

                                        ORDER
       We GRANT Official Court Reporter Janice E. Garrett’s August 7, 2013 request for an

extension of time to file the reporter’s record. The reporter’s record shall be due THIRTY

DAYS from the date of this order.




                                                   /s/   LANA MYERS
                                                         JUSTICE